                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAWRENCE T. STRINGER,                               Case No. 19-cv-02624-SI
                                   8                     Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9              v.

                                  10     R. CRUZ, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On September 12, 2019, the court determined that the pro se prisoner’s civil rights complaint

                                  14   in this action failed to state a claim upon which relief may be granted. Docket No. 7. The court

                                  15   granted plaintiff leave to file an amended complaint no later than October 25, 2019, cautioning him

                                  16   that failure to file an amended complaint by the deadline would result in the dismissal of this action.

                                  17   Id. at 5. Plaintiff did not file an amended complaint, and the deadline by which to do so has passed.

                                  18   For the foregoing reasons, and the reasons stated in the order of dismissal with leave to amend, this

                                  19   action is DISMISSED for failure to state a claim upon which relief may be granted. The clerk shall

                                  20   close the file.

                                  21           IT IS SO ORDERED.

                                  22   Dated: December 3, 2019

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
